Case 5:20-cv-05206-TLB Document 2      Filed 12/08/20 Page 1 of 10 PageID #: 4




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF ARKANSAS


 BETTY WEIR,                           )
                                       )
       Plaintiff,                      )
                                       )
 v.                                    )     Case #_______________________
                                       )
 THE LIBERTY INSURANCE )
 COMPANY OF AMERICA,                 )
                                     )
       Defendants.                   )
 ____________________________________)

       COMPLAINT FOR THE RECOVERY OF PLAN BENEFITS
      AND FOR THE ENFORCEMENT OF RIGHTS UNDER ERISA

       The Plaintiff, BETTY WEIR (WEIR) sues the Defendants, LIBERTY

 LIFE ASSURANCE COMPANY OF BOSTON (LIBERTY) and states:

                          Jurisdiction and Venue

       1.    This is an action for relief under the Employee Retirement Income

 Security Act (ERISA), 29 U.S.C. § 1001 et. seq. This Court has jurisdiction

 pursuant to 28 U.S.C. §1337 and ERISA § 502(e), 29 U.S.C. § 1132(e).

       2.    LIBERTY is an insurance company licensed to transact business

 in Arkansas, which is or was at all relevant times engaged in business in

 Washington and Benton County, Arkansas within this District.

       3.    WEIR lived and worked in Arkansas – Washington and Benton

 County.

       4.    Venue is proper within the Western District of Arkansas

 pursuant to 29 U.S.C. §1132(e)(2).



                                      -1-
Case 5:20-cv-05206-TLB Document 2         Filed 12/08/20 Page 2 of 10 PageID #: 5




             Governing Plan and ERISA Standard of Review

 The Plan:

       5.     WEIR is and/or was a participant in each of the plans, funds,

 programs, or arrangements described herein, or in the alternative, was at all

 times relevant a participant in each of the plans, funds, programs, or

 arrangements described herein.

       6.     WEIR is a former employee of J. B. Hunt Transportation Services,

 Inc (J.B. Hunt).

       7.     At all relevant times, WEIR was a participant in an employee

 benefit plan (hereafter referred to as “the Plan”) sponsored by J. B. Hunt which

 provided disability benefits to participants.

 Plan Funding & ERISA Standard of Review – De Novo:

       8.     J. B. Hunt funded its Plan by purchasing a group policy of

 insurance (policy # GF3-860-066830-01) underwritten by LIBERTY. A copy of

 this policy is attached hereto Exhibit “A” and is incorporated by reference.

       9.     The group policy (Exhibit A) was drafted in its entirety by

 LIBERTY.

       10.    The group policy (Exhibit A) is a contract of adhesion.

       11.    LIBERTY and J. B. Hunt use the group insurance policy (Exhibit

 A) as both the Plan document and Summary Plan Description (SPD).

       12.    No other plan documents exist other than the group insurance

 policy (Exhibit A).




                                        -2-
Case 5:20-cv-05206-TLB Document 2          Filed 12/08/20 Page 3 of 10 PageID #: 6




         13.   No originating plan document exists which instituted the J. B.

 Hunt Disability Plan.

         14.   No originating plan document or other document exists in which

 J. B. Hunt reserved any discretionary authority to itself in relation to the Plan.

         15.   The employees or agents of J. B. Hunt and LIBERTY did not

 discuss or correspond about the existence, meaning, or significance of

 delegating discretionary authority from J. B. Hunt to LIBERTY before

 purchasing the group insurance policy (Exhibit A) to fund the Plan.

         16.   The employees or agents of J. B. Hunt and LIBERTY did not

 discuss or correspond about the existence, meaning, or significance of the

 process required to delegate discretionary authority from J. B. Hunt to

 LIBERTY before purchasing the group insurance policy (Exhibit A) to fund the

 Plan.

         17.   At the inception of the Plan, J. B. Hunt did not retain to itself the

 authority to delegate discretionary authority of any type to an insurance

 company from which it was to purchase an insurance policy to fund the Plan.

         18.   At the time it purchased the group disability insurance policy

 (Exhibit A) from LIBERTY, J. B. Hunt did not have any discretionary authority

 which it could delegate to an insurance company.

         19.   The group disability insurance policy (Exhibit A) was drafted

 entirely by LIBERTY.




                                        -3-
Case 5:20-cv-05206-TLB Document 2         Filed 12/08/20 Page 4 of 10 PageID #: 7




       20.    No document prepared by J. B. Hunt delegates any discretionary

 authority to LIBERTY.

       21.    De novo review applies to this action because of one of the

 following:

              a. Neither LIBERTY were delegated discretionary authority

                 such that its claim decision is entitled to a discretionary

                 review or arbitrary and capricious standard of review, because

                 or one or more of the following:

                    i. J. B. Hunt never had the authority to delegate

                       discretion to LIBERTY or following the inception of the

                       Plan;

                   ii. The group insurance policy (Exhibit A) is a contract of

                       adhesion drafted entirely by the funding source

                       company which cannot inject discretion into the plan for

                       the first time;

                   iii. If it had power to delegate discretion, J. B. Hunt did not

                       properly delegate discretionary authority over claims

                       decisions to LIBERTY

 Conflict Must be Considered:

       22.    LIBERTY pays claims from its own general assets as the claims

 decision maker and funder of the group insurance policy (Exhibit A).




                                         -4-
Case 5:20-cv-05206-TLB Document 2          Filed 12/08/20 Page 5 of 10 PageID #: 8




        23.    LIBERTY LIFE is the Plan’s claims administrator, handling

 claims under the insurance policy (Exhibit A).

        24.    Any claims paid under the group insurance policy (Exhibit A), are

 paid by LIBERTY entirely from LIBERTY’s assets.

        25.    No assets of J. B. Hunt are used to pay claims under the group

 insurance policy (Exhibit A).

        26.    If this Court determines that de novo review does not apply to this

 matter, any conflict on the part of either defendant must be weighed in relation

 the actions or opinions of either Defendant’s employees, agents or experts, to

 include but not be limited to:

               a. assessing the impact of the conflict on whether a full and fair

                  review was provided, and/or

               b. decreasing the weight afforded by the court to the opinions or

                  actions of Defendants’ employees or hired experts that are

                  contained in the ERISA Record.

        27.    Defendants have acted under a policy to take advantage of the

 potential applicability of ERISA to claims.

        28.    The Defendants’ decision-making process violated ERISA by

 failing to give the Plaintiff a full and fair review of the claim.

        29.    The Defendants’ decision-making process violated the terms of

 the applicable ERISA Plans and ERISA law and regulations.




                                         -5-
Case 5:20-cv-05206-TLB Document 2         Filed 12/08/20 Page 6 of 10 PageID #: 9




                     The Short Term Disability Benefit Claim

       30.    WEIR worked as an Director of Operations at J. B. Hunt

       31.    WEIR made a claim for Short Term Disability benefits under the

 Plan after she was forced to cease working due to a combination of impairments

 stemming from chronic neck pain, left shoulder pain, hip pain, low back pain,

 chronic left knee pain with degenerative arthritis and post-menopausal side

 effects to include bleeding.

       32.    WEIR’s last date of work was August 26, 2016.

       33.    LIBERTY or LIBERTY LIFE administered the Short Term

 Disability Plan and determined that WEIR was disabled under that Plan and

 paid all Short Term Disability benfefits to her through the plan/policy duration

 until February 21, 2017.

                      The Long Term Disability Benefit Claim

       34.    WEIR then applied for Long Term Disability benefits.

       35.    Defendants paid WEIR her Long Term Disbaility benefits

 through May 14, 2019.

       36.    WEIR’s benefit were terminated in a letter from Defendants

 dated May 15, 2019.

       37.    As a basis for denying benefits, Defendants stated WEIR did not

 meet the definition of disability.

       38.    The LIBERTY LIFE policy which funds the Long Term Disability

 Plan states the following definition of “disability:”




                                        -6-
Case 5:20-cv-05206-TLB Document 2        Filed 12/08/20 Page 7 of 10 PageID #: 10




              "Disability" or "Disabled" means:
              1. For persons other than pilots, co-pilots, and
              crewmembers of an aircraft:

              Applicable to Class 1:

              a. i. if the Covered Person is eligible for the 24 Month
              Own Occupation benefit,
              "Disability" or "Disabled" means that during the
              Elimination Period and the next 24 months of
              Disability the Covered Person, as a result of Injury or
              Sickness, is unable to perform the Material and
              Substantial Duties of his Own Occupation; and

              ii. thereafter, the Covered Person is unable to
              perform, with reasonable continuity, the Material
              and Substantial Duties of Any Occupation.

              "Any Occupation" means any occupation that the
              Covered Person is or becomes reasonably fitted by
              training, education, experience, age, physical and
              mental capacity.

       39.    WEIR filed a timely pre-suit appeal with Defendants within the

 180 day appeal period on May 21, 2019.

       40.    WEIR has not been released back to work from her physciains

 and continues to seek treatment for her chronic conditions.

       41.    WEIR submitted to LIBERTY restrictions and limitations from

 her treating providers Mark Olsen, M.D. and James Blakenship, M.D.

       42.    WEIR remains disabled and eligible to receive benefits within the

 terms of the Plan.

       43.    On August 6, 2019 LIBERTY issued a decision upholding the

 termination of WEIR’s Long Term Disability Benefits claim.




                                        -7-
Case 5:20-cv-05206-TLB Document 2       Filed 12/08/20 Page 8 of 10 PageID #: 11




       44.    With respect to all claims made herein, WEIR exhausted all

 administrative remedies by pursuing all necessary pre-suit appeals required

 under the plan and 29 C.F.R. §2560.503-1.

                           Benefits in Controversy

       45.    WEIR is entitled to Long Term Disability benefits under the Plan

 since May 14, 2019 through the date of filing this action, as she has met the

 definition of disability based upon restrictions and limitations related to her

 impairments.

       46.    Benefits under the group disability insurance policy (Exhibit A)

 are calculated at a rate of 60 % of WEIR’S gross basic monthly earnings.

       47.    WEIR yielding a gross monthly benefit payment of $2391.03.

       48.    As of the date of filing this action, LIBERTY owes WEIR a total

 of 18.67 monthly benefit payments at the rate of $2391.03, an aggregate sum

 of $45,971.48.

       49.    WEIR is entitled to benefits herein because:

              a)    The benefits are permitted under the Plan.

              b)    She has satisfied all conditions to be eligible to receive the

              benefits.

              c)    She has not waived or otherwise relinquished entitlement

              to the benefit.




                                       -8-
Case 5:20-cv-05206-TLB Document 2           Filed 12/08/20 Page 9 of 10 PageID #: 12




       50.      Each monthly benefit payment owed since May 14, 2019 is a

 liquidated sum and became liquidated on the date the payment was due and

 payable. Plaintiff seeks pre-judgment interest on each such payment.

       51.      Pursuant to ERISA §502(g), 29 U.S.C. §1132(g), WEIR is entitled

 to an award of reasonable attorney fees and costs incurred in an action brought

 under ERISA. Plaintiff has been required to obtain the undersigned attorney

 to represent her in this matter and has agreed to a reasonable attorney fee as

 compensation to him for his services.

       WHEREFORE, the Plaintiff, WEIR, asks this Court to enter judgment

 against the Defendants, LIBERTY, finding that:

       1) The Plaintiff is entitled to Long Term Disability benefits from May

             14, 2019 through the filing of this lawsuit or such other date to be

             established by this Court; and

       2) Awarding benefits in the amount not paid to the Plaintiff from May

             14, 2019 to the date of filing this lawsuit or such other date

             determined by this Court (as of filing this action, a total of

             $45,971.48) together with pre-judgment interest at the legal rate on

             each monthly payment from the date it became due until the date it

             is paid, and declare entitlement to any additional benefits owed to

             Plaintiff from the time of filing this Complaint to the time of

             Judgment in this action; and

       3) Award reasonable attorney fees and costs incurred in this action; and




                                         -9-
Case 5:20-cv-05206-TLB Document 2         Filed 12/08/20 Page 10 of 10 PageID #: 13




       4) For such other and further relief as this Court deems just and proper,

          including but not limited to:

             a. a declaration that Plaintiff’s same claim for benefits continues
                after the last date of benefits awarded by the Court, without
                need to file a new application for benefits, and

             b. remanding Plaintiff’s claim to the Plan Administrator for
                further action to address continuing benefits after the final
                date of benefits awarded by this Court, and

             c. ordering Defendant to advise Plaintiff’s former employer or
                any other necessary entity that benefits in this action were
                properly paid through the date of this Court’s Order awarding
                benefits for purposes of coordinating or reinstating any
                ancillary benefits which should properly be paid or for which
                coverage should be awarded as a result of Plaintiff’s receipt of
                disability benefits under the Plan.

  DATED this 8TH day of December 2020.

                                          ___/s/ William C. Demas_____________
                                          WILLIAM C. DEMAS, ESQUIRE
                                          Florida Bar #0142920
                                          Demas@TuckerLawGroup.com
                                          Tucker Law Group, P.A.
                                          5235 16th Street North
                                          St. Petersburg, FL 33703
                                          (727) 572-5000 (Phone)
                                          (727) 571-1415 (Fax)

                                          Attorney for Plaintiff,
                                          BETTY WEIR




                                      - 10 -
